Citation Nr: 1204021	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-44 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to January 1970, during which he earned a Purple Heart Medal and a Combat Action Ribbon for service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Togus (Augusta), Maine; which denied service connection for hepatitis C and granted a 50 percent rating for service connected posttraumatic stress disorder (PTSD), effective October 31, 2006.  The RO in Pittsburgh, Pennsylvania has retained jurisdiction.  In that decision, the RO denied.  

In March 2010, the Veteran withdrew his appeal for an increased rating for PTSD.  This issue is not currently before the Board.  38 C.F.R. § 20.204.

In September 2011, the Veteran revoked power of attorney for his representative.  He does not currently have a representative.  

In his November 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing.  Prior to the scheduled hearing in December 2011, he withdrew his hearing request.  38 C.F.R. § 20.702(e).  


FINDING OF FACT

The Veteran has current hepatitis C that is etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain chronic disabilities that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service records show that the Veteran served in the Republic of Vietnam as a Navy corpsman.  He earned a Purple Heart and Combat Action Ribbon during service.  

VA treatment records, dated in April 2004, reflected a hepatitis C diagnosis.  He was noted to have risk factors of intranasal cocaine use, blood exposure, and tattooing or body piercing.  A VA blood test from March 2004 showed a Hepatitis C virus load value of 1610.  

The Veteran's claim for service connection was received in October 2006.

In March 2008 and November 2009, the Veteran reported that he had significant exposure to blood during service as a Navy corpsman.  

The Veteran underwent a VA examination in December 2009.  The examiner noted that he had been diagnosed with hepatitis C in 2004, but that there was no evidence of current liver decompensation.  He noted the Veteran's risk factors for acquiring hepatitis C as blood exposure during service and prior intranasal cocaine use.  Clinical examination showed that no hepatosplenomegaly was found.  The Veteran's weight was stable.  The examiner also noted a tattoo found during clinical examination as a risk factor.  Liver function tests were normal.  The examiner diagnosed hepatitis C without decompensation.  He commented that given the Veteran's military occupation it was conceivable that he contracted hepatitis C during service, but also noted "bad life choice habits" were also risk factors.  

In December 2010, an additional medical opinion was obtained from a different VA examiner.  He noted that the Veteran had some post-service hepatitis C risk factors, but opined that it was more likely than not that hepatitis C was related to service.  He cited the Veteran's exposure to blood and bodily fluids when serving as a Navy Corpsman.

In March 2011, the RO contacted the December 2010 examiner for additional clarification in light of diagnostic testing requirements prescribed by Training Letter, (TL) 01-02 from the Compensation and Pension Service (C&P) of the Veterans Benefits Administration (VBA).  The examiner stated that testing from 2004 showed positive hepatitis C antibodies.  He cited March 2004 testing showing a viral load of 1610 as evidence of an active hepatitis C infection.  He stated that the current laboratory findings, including HCA RNA testing, did not show an active hepatitis C infection and that the Veteran's liver enzymes were within normal limits.  


Analysis

The Veteran's reports of in-service blood exposure are competent and credible as service records confirm service as a Navy corpsman involved in combat operations in Vietnam.  Hence, an in-service hepatitis risk factor is demonstrated.  

Although other non-service related risk factors have been identified, the December 2010 VA examiner provided a positive opinion, linking the hepatitis identified in 2004 to the in-service risk factor.  Caluza.  

The remaining issue is whether there is sufficient evidence of a current hepatitis C disability.  The Veterans Benefits Administration has provided Training Letter 01-05; it provides useful guidance on hepatitis C clinical testing.  38 C.F.R. § 19.5.  It states that a hepatitis C ribonucleic acid (HCV RNA) test is the most precise test because it directly detects the virus.  The hepatitis C diagnoses by the VA medical examiners are based upon blood work taken March 2004.  A cumulative VA laboratory report for the Veteran obtained in January 2011 lists a hepatitis C viral load of "1610" based on the March 2004 blood work.  

In March 2011, the VA examiner cited a "viral load of 1610" as evidence of an active hepatitis C infection.  Although the laboratory testing does not carry the HCV RNA label, it suggests a direct measurement of the hepatitis C virus was taken from blood work and considered elevated enough to be an active viral infection.  The VA examiner found that this testing demonstrated hepatitis C infection.  The evidence is in favor of a finding that current hepatitis C was present in March 2004.

A successful claim for service connection requires that a current disability be demonstrated at the time of the claim or at some time during the period after the claim; as opposed to "some time in the distant past."  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).

An active hepatitis C infection has not been documented since the Veteran's 2006 claim.  On the other hand, there is no indication that the Veteran has received the sensitive testing that would be necessary to detect small amounts of hepatitis C virus.  Cf. Training Letter 01-05.  Given that 2004 is not in "the distant past" from the 2006 claim, and the potential for testing to show current virus, and resolving reasonable doubt in the Veteran's favor; the evidence supports a finding that there is a current disability.  The criteria for service connection have been met, and the claim is granted.  38 U.S.C.A. § 1110, 5107(b).  


ORDER

Service connection for hepatitis C is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


